           Case 1:19-cv-09052-LAP Document 10 Filed 11/18/19 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

COMMODITY FUTURES TRADING
COMMISSION,

                              Plaintiff,                                        ECF Case

                      - against -                                               No. 19 Civ. 09052 (LAP)

JON BARRY THOMPSON,

                              Defendant,

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x




         THE GOVERNMENT’S MEMORANDUM OF LAW IN SUPPORT OF ITS
           APPLICATION TO INTERVENE AND FOR A COMPLETE STAY


                                                                     GEOFFREY S. BERMAN
                                                                     United States Attorney for the
                                                                     Southern District of New York
                                                                     Attorney for the United States
                                                                            of America



Jordan Estes
Drew Skinner
Assistant United States Attorneys

        - Of Counsel -
         Case 1:19-cv-09052-LAP Document 10 Filed 11/18/19 Page 2 of 13



                                 PRELIMINARY STATEMENT

       The United States of America, by and through the United States Attorney for the

Southern District of New York (“the Government”), respectfully submits this memorandum in

support of its application (i) to intervene in the above-captioned case, pursuant to Rule 24 of the

Federal Rules of Civil Procedure, and (ii) to stay this matter in its entirety until the conclusion of

the parallel criminal case, United States v. Jon Barry Thompson, 19 Cr. 698 (ER) (the “Criminal

Case”). Counsel for Thompson has informed the Government that their client consents to the

Government’s request for a full stay. The CFTC does not object to the request for a stay.

       The Criminal Case arises from the identical set of facts and circumstances that underlie

this action. As a result, a full stay is especially appropriate because any exchange of discovery

would be asymmetrical and would merely allow the defendant to circumvent the criminal

discovery rules and improperly tailor his defense in the Criminal Case. In similar situations,

courts in this Circuit and others have often entered a complete stay of parallel civil actions when

there is a related criminal prosecution with overlapping defendants and facts, even over a

defendant’s objection. See, e.g., SEC v. Wey, 15 Civ. 7116 (PKC) (S.D.N.Y. June 9, 2016) (after

Government’s motion for partial stay of discovery, and over objection of multiple defendants,

implementing full stay of discovery, with the exception that SEC would produce testimony

transcripts that had been produced in criminal case); SEC v. Durante et al., 15 Civ. 9874 (RJS)

(S.D.N.Y. Mar. 23, 2016) (after Government’s initial motion for partial stay of discovery, fully

staying discovery and proceedings in the matter); SEC v. Shkreli, et al., 15 Civ. 7175 (KAM),

2016 WL 1122029, at **2-7 (E.D.N.Y. Mar. 22, 2016) (granting, over defendants’ opposition, a

full stay); SEC v. Dubovoy, 15 Civ. 6076 (D.N.J. Jan. 29, 2016); SEC v. One or More Unknown

Purchasers of Securities of Global Indus., Ltd., No. 11 Civ. 6500 (RA), 2012 WL 5505738, at *3
                                                  1
             Case 1:19-cv-09052-LAP Document 10 Filed 11/18/19 Page 3 of 13



(S.D.N.Y. Nov. 9, 2012) (granting U.S. Attorney’s Office request for full stay of discovery for

six months over defendant’s objection while criminal investigation was proceeding but prior to

any criminal charge); Harris v. Nassau County et al., 2014 U.S. Dist. LEXIS 94554 at *10

(E.D.N.Y. 2014); SEC v. Nicholas, 569 F. Supp. 2d 1065, 1070 (C.D. Cal. 2008).

           For the reasons that follow, the Government respectfully requests that this Court enter an

order staying this action until the completion of the Criminal Case. Defendant Thompson and the

Commodity Futures Trading Commission (“CFTC”) do not oppose the Government’s motion.

                                         FACTUAL BACKGROUND

           This case and the parallel Criminal Case arise out of the same underlying events. On July

25, 2019, a criminal complaint (the “Criminal Complaint”)1 was unsealed, charging Thompson

with two counts of commodities fraud and two counts of wire fraud. The charges related to two

fraudulent schemes in which Thompson induced two victim companies to send millions of

dollars to his companies, Volantis Escrow Platform LLC (“Volantis Escrow”) and Volantis

Market Making LLC (“Volantis Market Making”) (collectively, “Volantis”) in connection with

the sale of Bitcoin. On September 25, 2019, an indictment (the “Indictment”)2 was returned,

charging Thompson with the same counts, based on the same conduct alleged in the Criminal

Complaint. On September 25, 2019, the CFTC filed a complaint against Thompson alleging

violations of the commodities laws related to the same schemes (the “CFTC Complaint”). The




1
    The Criminal Complaint is attached as Exhibit 1.
2
    The Indictment is attached as Exhibit 2.
                                                       2
         Case 1:19-cv-09052-LAP Document 10 Filed 11/18/19 Page 4 of 13



facts set forth below are detailed in the Criminal Complaint and the Indictment, and are similarly

reflected in the CFTC Complaint.

       As alleged in the Criminal Complaint, the Indictment and the CFTC Complaint,

Thompson claimed in promotional materials for Volantis that Volantis “minimize[d] settlement

default risk” in cryptocurrency transactions. Thompson claimed that because Volantis acted as a

custodian of assets for “both sides of the transaction, there is no risk of default.”

       In June and July 2018, Thompson induced one victim company (“Company-1”) to send

Volantis over $3 million to fund the purchase of Bitcoin for Company-1. Thompson falsely assured

Company-1 that Thompson had the Bitcoin in hand and that Company-1’s money could not be

lost. Even though Thompson had told Company-1 that before any transaction “cash is with me,

coin is with me,” Thompson sent over $3 million of Company-1’s money to a third-party entity

purportedly in exchange for Bitcoin without first receiving any of the Bitcoin in hand. After taking

Company-1’s money, Thompson lied for days about the status of the transaction and the location

of Company-1’s Bitcoin and money, which was never returned.

       In July 2018, Thompson made false statements to another victim company (“Company-2”)

to induce Company-2 to send Volantis over $4 million to fund the purchase of Bitcoin for

Company-2. After receiving Company-2’s money, Thompson sent a substantial portion of the

money to a third party without first receiving any Bitcoin in return. Thompson never provided

Company-2 with any Bitcoin, nor did he return Company-2’s money. After receiving Company-

2’s money, Thompson also lied to Company-2 about the location of the Bitcoin and the status of

the transaction.




                                                   3
         Case 1:19-cv-09052-LAP Document 10 Filed 11/18/19 Page 5 of 13



                                            ARGUMENT

        The Government’s requests to intervene and for a complete stay of this civil action

should be granted. If this case were to proceed, there would be a risk of significant interference

with the Criminal Case. A complete stay would prejudice no party to this civil action; would

prevent the circumvention of important statutory limitations on criminal discovery and avoid

asymmetrical discovery; and would preserve the Court’s resources because many of the issues

presented by the civil action will be resolved in the Criminal Case. Importantly, none of the

parties to this civil action opposes the Government’s requests.

I.      THE GOVERNMENT SHOULD BE GRANTED PERMISSION TO INTERVENE

        Under Rule 24(a)(2) of the Federal Rules of Civil Procedure, anyone may intervene as of

right in an action when the applicant “claims an interest relating to the property or transaction

that is the subject of the action” and the applicant “is so situated that ‘disposing of the action may

as a practical matter impair or impede the movant’s ability to protect its interests. . . .’”

Alternatively, Rule 24(b)(2) provides for permissive intervention when the movant “has a claim

or defense that shares with the main action a common question of law or fact.” The Government

respectfully submits that its application satisfies both of these provisions given the effect this

civil proceeding would have on the Criminal Case and the similarity of claims and facts between

the parallel proceedings.

        As a general rule, courts “have allowed the government to intervene in civil actions —

especially when the Government wishes to do so for the limited purpose of moving to stay

discovery.” Twenty First Century Corp. v. LaBianca, 801 F. Supp. 1007, 1009 (E.D.N.Y. 1992;

see also SEC v. Credit Bancorp., 297 F.3d 127, 130 (2d Cir. 2002). The Government has a

“discernible interest in intervening in order to prevent discovery in a civil case from being used
                                                   4
         Case 1:19-cv-09052-LAP Document 10 Filed 11/18/19 Page 6 of 13



to circumvent the more limited scope of discovery in the criminal matter.” SEC v. Chestman, 861

F.2d 49, 50 (2d Cir. 1988).

        As an initial matter, intervention is warranted because the Government’s interests in

upholding the public interest in enforcement of the criminal laws cannot be protected adequately

by the existing parties in this civil litigation, none of whom represents the Government’s

interests with respect to the investigation and enforcement of federal criminal statutes. See

Bureerong v. Uvawas, 167 F.R.D. 83 (C.D. Cal. 1996) (“[T]he Government’s prosecutorial and

investigative interest is not adequately protected by any of the civil parties . . . . Clearly neither

the plaintiff or the defendants have this identical interest.”). None of the parties to this action

opposes the Government’s motion to intervene.

II.     A COMPLETE STAY OF THIS ACTION IS APPROPRIATE

        A.      Applicable Law

        This Court has the inherent power to stay civil proceedings in the interests of justice

pending the completion of a parallel criminal trial. See Kashi v. Gratsos, 790 F.2d 1050, 1057

(2d Cir. 1986) (“[A] court may decide in its discretion to stay civil proceedings . . . when the

interests of justice seem . . . to require such action.”) (internal citations and quotations omitted).

“‘[T]he power to stay proceedings is incidental to the power inherent in every court to control the

disposition of the causes on its docket with economy of time and effort for itself, for counsel, and

for litigants.’” Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 96 (2d Cir. 2012)

(quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). In evaluating whether to grant such a

stay, courts in this Circuit consider:

                (1) the extent to which the issues in the criminal case overlap with
                those presented in the civil case; (2) the status of the case, including
                whether the defendants have been indicted; (3) the private interests
                                                   5
         Case 1:19-cv-09052-LAP Document 10 Filed 11/18/19 Page 7 of 13



               of the plaintiffs in proceeding expeditiously weighed against the
               prejudice to plaintiffs caused by the delay; (4) the private interests of
               and burden on the defendants; (5) the interest of the court; and (6) the
               public interest.

See, e.g., Tuzman, No. 15 Civ. 7057 (AJN), at 2 (quoting Louis Vuitton, 676 F.3d at 99).

“Balancing these factors is a case-by-case determination, with the basic goal being to avoid

prejudice.” Volmar Distrib., Inc. v. New York Post Co., Inc., 152 F.R.D. 36, 39 (S.D.N.Y. 1993).

But the factors “can do no more than act as a rough guide for the district court as it exercises its

discretion” and do not replace the Court’s “studied judgment as to whether the civil action

should be stayed based on the particular facts before it and the extent to which such a stay would

work a hardship, inequity, or injustice to a party, the public or the court.” Louis Vuitton, 676 F.3d

at 99. The Court’s “decision ultimately requires and must rest upon a particularized inquiry into

the circumstances of, and the competing interests in, the case.” Id. (quotation marks omitted).

       B.      Discussion

       Application of each of these factors here weighs in favor of the stay sought by the

Government.

               1.      The Extent of the Overlap

       That the criminal and civil cases involve essentially identical facts and issues weighs

heavily in favor of a stay. “The most important factor at the threshold is the degree to which the

civil issues overlap with the criminal issues.” Volmar Distrib., 152 F.R.D. at 39 (citing Judge

Milton Pollack, Parallel Civil and Criminal Proceedings, 129 F.R.D. 201, 203 (S.D.N.Y. 1989));

see also Parker v. Dawson, No. 06 Civ. 6191 (JFB), 2007 WL 2462677, at *4 (E.D.N.Y. Aug.

27, 2007) (same); United States v. One 1964 Cadillac Coupe DeVille, 41 F.R.D. 352, 353

(S.D.N.Y. 1966) (“Where both civil and criminal proceedings arise out of the same or related

                                                  6
         Case 1:19-cv-09052-LAP Document 10 Filed 11/18/19 Page 8 of 13



transactions the government is ordinarily entitled to a stay of all discovery in the civil case until

disposition of the criminal matter.”).

       Here, as described above, the Criminal Case and this case involve the same alleged

fraudulent schemes perpetrated by Thompson. The cases involve virtually identical facts,

witnesses and issues, and name the same defendant. As a result, this factor weighs heavily in

favor of a stay. See, e.g., Shkreli, 2016 WL 1122029, at *4; Tuzman, 15 Civ. 7057 (AJN), at 3.

               2.      The Status of the Criminal Case

       The return of an indictment in the Criminal Case is also a factor that weighs in favor of a

stay. “[T]he strongest argument for granting a stay is where a party is under criminal

indictment.” Shkreli, 2016 WL 1122029, at *5 (quotation and citation omitted). Indeed, “[t]he

weight of authority in this Circuit indicates that courts will stay a civil proceeding when the

criminal investigation has ripened into an indictment.” In re Par Pharm, Inc. Sec. Litig., 133

F.R.D. 12, 13 (S.D.N.Y. 1990); see also Trustees of Plumbers and Pipefitters Nat’l Pension

Fund, et al. v. Transworld Mechanical, Inc., 886 F. Supp. 1134, 1139 (S.D.N.Y. 1995) (“A stay

of a civil case is most appropriate when a party to the civil case has already been indicted for the

same conduct for two reasons: first, the likelihood that a defendant may make incriminating

statements is greatest after an indictment has issued, and second, the prejudice to the plaintiffs in

the civil case is reduced since the criminal case will likely be quickly resolved.”). Although a

trial date has not yet been set, Thompson has been indicted, arrested, and is receiving Rule 16

discovery. The steady forward progress of the Criminal Case strongly favors a stay. See Tuzman,




                                                  7
         Case 1:19-cv-09052-LAP Document 10 Filed 11/18/19 Page 9 of 13



No. 15 Civ. 7057 (AJN), at 3 (noting that an indictment normally weighs heavily in favor of a

stay absent particular facts indicating that the criminal case may not be resolved expeditiously).

               3.      The Potential Prejudice to the Parties

       A neither the CFTC nor the defendant oppose a full stay, there is no prejudice to any

parties. Indeed, with respect to the defendant, granting a stay of the civil case to permit the

Criminal Case to proceed to its conclusion would actually benefit Thompson, since granting a

stay of the civil case would for now obviate forcing him to make the choice between being

prejudiced in the civil case by the assertion of his Fifth Amendment rights or being prejudiced in

the criminal case if he waived those rights.

               4.      The Interests of the Court

       Considerations of judicial economy also weigh in favor of granting a stay. Issues

common to both cases can be resolved in the criminal proceeding, thereby simplifying the civil

action. Cf. SEC v. Contorinis, No. 09 Civ. 1043 (RJS), 2012 WL 512626, at *2 (S.D.N.Y. Feb. 3,

2012) (“Courts in this district have consistently found that a defendant convicted of securities

fraud in a criminal proceeding is collaterally estopped from relitigating the underlying facts in a

subsequent civil proceeding.”); Global Indus., 2012 WL 5505738, at *4 (“[T]he Civil Case is

likely to benefit to some extent from the Criminal Case no matter its outcome.”); LaBianca, 801

F. Supp. at 1010-11 (recognizing judicial economy as a factor to be considered). Because the

Criminal Case’s outcome will likely affect the conduct, scope, and result of the civil proceeding,




                                                  8
        Case 1:19-cv-09052-LAP Document 10 Filed 11/18/19 Page 10 of 13



thereby streamlining issues in this matter and avoiding duplication of effort and judicial

resources, this factor favors the Government’s application.

               5.      The Public Interest

       The Government and the public have an important interest in ensuring that civil

discovery is not used to circumvent the well-founded restrictions that pertain to criminal

discovery — restrictions that, inter alia, preserve the truth-seeking functions of the criminal

process by restraining the ability of criminal defendants to tailor testimony, suborn perjury,

manufacture evidence or intimidate witnesses. See United States v. Percevault, 490 F.2d 126,

129 (2d Cir. 1974) (noting that the Jencks Act, 18 U.S.C. § 3500, “represents a legislative

determination that access to a witness’ statements could be useful in impeaching a witness but

was not intended to be utilized in preparation for trial”); United States v. McCarthy, 292 F. Supp.

937, 942 (2d Cir. 1968) (“The claimed need to see such statements in advance in order to prepare

to rebut them is little more than open notice of an intention to tailor testimony to fit the

statement.”); Nicholas, 569 F. Supp. 2d at 1070 (the criminal rules were “purposefully limited so

as to prevent perjury and manufactured evidence, to protect potential witnesses from harassment

and intimidation, and to level the playing field between the government and the defendant, who

would be shielded from certain discovery by the Fifth Amendment”).

       In Tuzman, Judge Nathan outlined three principal Government interests justifying a stay

of discovery of civil proceedings while parallel criminal proceedings are pending:

               First, broad disclosure of the essentials of the prosecution’s case
               may lead to perjury and manufactured evidence. Second, revelation
               of the identity of prospective witnesses may create the opportunity
               for intimidation. Third, criminal defendants may unfairly surprise
               the prosecution at trial with information developed through [civil]
               discovery, while the self-incrimination privilege would effectively


                                                  9
        Case 1:19-cv-09052-LAP Document 10 Filed 11/18/19 Page 11 of 13



               block any attempts by the Government to discover relevant
               evidence from the defendants.

Tuzman, No. 15 Civ. 7057 (AJN), at 3-4 (internal citations and quotations omitted). Based on

these concerns, judges in this District have frequently granted Government requests to limit

discovery in a parallel civil action in order to prevent the civil discovery rules from being

subverted into a device for improperly obtaining discovery in the criminal proceeding. See, e.g.,

Tuzman, No. 15 Civ. 7057 (AJN) (granting stay sought by Government); SEC v. Beacon Hill

Asset Management LLC, No. 02 Civ. 8855 (LAK), 2003 WL 554618, at *1 (S.D.N.Y. Feb. 27,

2003) (in granting government’s motion to stay, court noted: “The principal concern with respect

to prejudicing the government’s criminal investigation is that its targets might abuse civil

discovery to circumvent limitations on discovery in criminal cases.”); Phillip Morris Inc. v.

Heinrich, No. 95 Civ. 328 (LMM), 1996 WL 363156, at *19 (S.D.N.Y. June 28, 1996) (granting

stay motion because if “civil discovery is not stayed, the criminal investigation will be

prejudiced, as the Defendants may have an opportunity to gain evidence to which they are not

entitled under criminal discovery rules.”); Bd. of Governors of the Federal Reserve System v.

Pharaon, 140 F.R.D. 634, 639 (S.D.N.Y. 1991) (“‘A litigant should not be allowed to make use

of the liberal discovery procedures applicable to a civil suit as a dodge to avoid the restrictions

on criminal discovery and thereby obtain documents he would not otherwise be entitled to for

use in his criminal trial.’”) (quoting Campbell v. Eastland, 307 F.2d 478, 487 (5th Cir. 1952)).

       Indeed, the rationale underlying a stay is even stronger in an indicted matter, given that a

defendant in a charged criminal case will likely invoke his Fifth Amendment rights in the civil

case and not participate in the very discovery process he seeks to use affirmatively. See, e.g.,

SEC v. Chakrapani, 2010 WL 2605819 (S.D.N.Y. June 29, 2010) (inviting the Government to


                                                 10
        Case 1:19-cv-09052-LAP Document 10 Filed 11/18/19 Page 12 of 13



renew its motion to stay discovery if the defendant intends to invoke the Fifth Amendment if

noticed for a deposition); Nicholas, 569 F. Supp. 2d at 1070 (noting when granting full stay that

“[t]he specter of parties and witnesses invoking their Fifth Amendment rights would render

discovery largely one-sided; the SEC would produce scores of documents and witness testimony

only to be precluded from gathering reciprocal discovery from the defendants”). A denial of the

Government’s requested stay would therefore result in asymmetrical discovery, pursuant to

which Thompson would be able to obtain statements from relevant witnesses through depositions

and use other discovery mechanisms such as requests for admission and interrogatories to obtain

information from the CFTC, while the CFTC would be unable to use any of these discovery

mechanisms to obtain information from Thompson because of his assertion of his Fifth

Amendment rights. Such asymmetry is both unfair and a circumvention of the criminal discovery

rules that govern when criminal defendants are entitled to obtain prior statements of the

Government’s trial witnesses. See 18 U.S.C. § 3500(b) (prior statements of Government

witnesses must be made available after the witnesses have testified on direct examination).

       Therefore, in order to avoid circumvention of the criminal discovery restrictions,

including the provisions that are designed to prevent defendants from tailoring their testimony

and obtaining asymmetrical discovery, and because Thompson will not in any way be prejudiced

in preparing and defending himself, this factor weighs in favor of the Government’s application.




                                                11
        Case 1:19-cv-09052-LAP Document 10 Filed 11/18/19 Page 13 of 13



                                         CONCLUSION

       For these reasons, the Government respectfully requests that its application to intervene

and for a complete stay of this matter be granted. A proposed stay order is attached as Exhibit 3.

       Dated: New York, New York
              November 18, 2019

                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                      By:     /s/ Jordan Estes
                                             Jordan Estes
                                             Drew Skinner
                                             Assistant United States Attorneys
                                             One Saint Andrew’s Plaza
                                             New York, New York 10007
                                             Telephone: (212) 637-2543/1587




                                                12
